DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver PopcornCo. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del.1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D.FI. 1972).
Accordingly, considering the length of the IDS submitted, Applicant is invited to identify which aspects of the references stated in the IDS are of particular significance to the claimed subject matter.
Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the oblique angle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, and 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe (D. C. Howe and T. A. Wynosky, Energy Efficient Engine Program Advanced Turbofan Nacelle Definition Study, NASA Report CR-1/4942, May 1985) in view of Morin (US 8,246,292).
Regarding claim 1, Howe teaches a gas turbine engine assembly (STF653 – see Table 4.1-I, pg. 10) comprising: 
a fan section (Fig 4.2-5, pg. 14) including a fan (fan is implied by DFAN in Fig 4.2-5), the fan including a plurality of fan blades (Fig 4.2-5 inherent), a diameter of the fan having a dimension D that is based on a dimension of the fan blades (DFAN in Fig 4.2-5), each fan blade having a leading edge (Fig 4.2-5, implied by having a fan and LINLET to front of fan blade), and a forward most portion on the leading edges (Fig 4.2-5, LINLET) of the fan INLET is measured from); 
a compressor section (Table 6.1-I, pg. 53) including a low pressure compressor and a high pressure compressor (Table 6.1-I, pg. 53, the Staging of 1-3-11-2-5, is known to represent the stage count of the fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine); 
a geared architecture (Table 4.1-I engine is referred to as geared); 
a turbine section (Table 6.1-I, pg. 53) including a high pressure turbine and a low pressure turbine, the low pressure turbine driving the fan through the geared architecture (Table 6.1-I, pg. 53, the Staging of 1-3-11-2-5, is known to represent the stage count of the fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine); 
a nacelle surrounding the fan (Fig 4.2-5, structure surrounding blades defined by DFAN), the nacelle including an inlet portion forward of the fan (Fig 4.2-5), a forward edge on the inlet portion in a second reference plane (Fig 4.2-5), and a length of the inlet portion having a dimension L measured along the engine central longitudinal axis between the first reference plane and the second reference plane (Fig 4.2-5, LINLET); 
wherein the fan delivers a portion of air into the compressor section and a portion of air into a bypass duct, and a bypass ratio of greater than 10 (Table 4.1-I on page 10 has a bypass ratio of 12.8 listed), the bypass ratio 
wherein a dimensional relationship of L/D is between 0.20 and 0.40 (Fig 4.2-5); and 
wherein the low pressure turbine includes an inlet (inherent), an outlet (inherent), the pressure ratio being pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle (inherent).
Howe does not expressly set forth 
the geared architecture including an epicyclical gear train that drives the fan at a lower speed than an input speed in the geared architecture
a low spool and a high spool, the low spool comprising the low pressure compressor and the low pressure turbine, the high spool comprising the high pressure compressor and the high pressure turbine, the low spool and the high spool rotatable about an engine central longitudinal axis
and a pressure ratio of greater than 5:1.
Morin teaches 
a geared architecture (Col 4, lines 1-5) including an epicyclical gear train that drives an analogous fan (42) at a lower speed than an input speed in the geared architecture (Col 3, lines 38-40);
a low spool (30) and a high spool (32), the low spool comprising an analogous low pressure compressor (44) and an analogous low pressure turbine (46), the 
and a pressure ratio of greater than 5:1 (Col 4, lines 1-5).
It would have been obvious to a person having ordinary skill in the art before the invention was made to have modified the invention of Howe with the teachings of Morin for the purpose of achieving a desired fan speed in order to achieve desired noise levels and performance characteristics.
Regarding claim 5, Morin teaches the fan has a low corrected fan tip speed of less than 1150 ft / second (Col 4, lines 37-39).
Regarding claim 6, Morin teaches the epicyclical gear train is a planetary gear system (Col 4, lines 1-5).
Regarding claim 7, Morin teaches the geared architecture defines a gear reduction ratio of greater than 2.3 (Col 4, lines 1-5).
Claims 2-4, and 8-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe in view of Morin and in further view of Wilfert (G. Wilfert, Geared Fan, taken from Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, Lecture Series 2008-03, von Karman Institute for Fluid Dynamics).
Regarding claim 2, Howe in view of Morin does not expressly set forth the dimensional relationship of L/D is between 0.30 and 0.40, and the fan has a fan pressure ratio of less than 1.45 across the fan blade alone at a cruise design point.
.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the L/D ratio of the engine as taught by the proposed combination because the L/D ratio was recognized as a result-effective variable for achieving a particular level of acoustic performance and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the L/D ratio to achieve the desired level of acoustic performance.
Wilfert teaches an analogous fan (Fig 4) has a fan pressure ratio of less than 1.45 across the fan blade alone at a cruise design point (Fig 4).
Wilfert further teaches the general principle of geared configuration is to further increase bypass ratio over current designs in order to improve propulsive efficiency and hence thrust specific fuel consumption, and decrease noise and weight at the same time. This is achieved by reducing Fan speed and pressure ratio for high bypass ratio Fans, and increasing LPC and LPT speeds and thus keeping efficiencies high and stage and airfoil (A/F) count low.-- (page 1, Introduction). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to include a fan pressure ratio of 1.40 or less, as disclosed by Wilfert, for the purpose of achieving desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
Regarding claim 3, Morin teaches the turbine section includes a mid-turbine frame (57) between the high pressure turbine and the low pressure turbine, and the mid- turbine frame supports bearing systems (38) in the turbine section.
Regarding claim 4, Morin teaches the mid-turbine frame includes a plurality of vanes (59) in a core airflow path defined by the turbine section (Fig), and the plurality of vanes are inlet guide vanes (Fig) that set airflow entering the low pressure turbine during operation.
Regarding claim 8, Howe in view of Morin does not expressly set forth the fan has a fan pressure ratio between 1.20 and 1.50 across the fan blade alone at a cruise design point.
Wilfert teaches an analogous fan (Fig 4) has a fan pressure ratio of 1.20 and 1.50 across the fan blade alone at a cruise design point (Fig 4).
Wilfert further teaches the general principle of geared configuration is to further increase bypass ratio over current designs in order to improve propulsive efficiency and 
Accordingly, Wilfert recognizes that fan pressure ratio of a gas turbine engine as a result-effective variable that is chosen in combination with other engine parameters in order to achieve desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to include a fan pressure ratio of 1.20 to 1.50, as disclosed by Wilfert, for the purpose of achieving desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
Regarding claim 9, Howe teaches the high pressure turbine is a two-stage turbine (Table 6.1-I).
Regarding claim 10, Wilfert teaches the pressure ratio of the fan is less than 1.45 across the fan blade alone at the cruise design point (Fig 4).
Regarding claim 11, Howe teaches the dimensional relationship of L/D is between 0.20 and 0.30 (Fig 4.2-5).
Regarding claim 12, Howe teaches the dimensional relationship of L/D is between 0.25 and 0.30 (Fig 4.2-5).
Regarding claim 13, Howe in view of Morin does not expressly set forth the dimensional relationship of L/D is between 0.30 and 0.40.
.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the L/D ratio of the engine as taught by the proposed combination because the L/D ratio was recognized as a result-effective variable for achieving a particular level of acoustic performance and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the L/D ratio to achieve the desired level of acoustic performance.
	Regarding claim 14, Morin teaches the turbine section includes a mid-turbine frame (57) between the high pressure turbine and the low pressure turbine.
	Regarding claim 15, Morin teaches the mid- turbine frame supports bearing systems (38) in the turbine section.
Regarding claim 16, Morin teaches the mid-turbine frame includes a plurality of vanes (59) in a core airflow path defined by the turbine section (Fig).
Regarding claim 17, Morin teaches the plurality of vanes are inlet guide vanes (Fig) that set airflow entering the low pressure turbine during operation.
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe in view of Morin in view of Wilfert and in further view of Stockman (US 5058617).
Regarding claim 18, the proposed combination does not explicitly set forth the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis.
Stockman teaches a gas turbine engine comprising an inlet plane (36r) that is oriented at an angle (D) relative to the engine axis, which minimizes drag of the inlet during cruise (Col 4, lines 13-17).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the proposed combination with the teachings of Stockman to minimize drag of the inlet during cruise.
Regarding claim 19, the proposed combination does not explicitly set forth the oblique angle is approximately 5 degrees.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the angle taught by the proposed combination because the angle was recognized as a result-effective variable to achieve a particular level of drag, and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the angle to achieve the desired level of drag.
Claims 20-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe in view of Morin in view of Wilfert and further in view of Dudley (Gear Handbook: The Design, Manufacture, and Application of Gears).
Regarding claim 20, Morin teaches the epicyclical gear train is a planetary gear system or other gear system (Col 4, lines 1-5).
The proposed combination does not explicitly set forth that the epicyclical gear train is a star gear system.
Dudley teaches that an epicyclical gear train (pg. 3-14, section 3-4) is a star gear system (pg. 3-15, section 3-4, Table 3-5), to provide both low and high gearing ratios.
It would have been obvious to a person having ordinary skill in the art at the time of invention to have modified the proposed combination with the teachings of Dudley to have the epicyclical gear train is a star gear system, to provide both low and high gearing ratios.
Regarding claim 21, Morin teaches the geared architecture defines a gear reduction ratio of greater than 2.3 (Col 4, lines 1-5).
Regarding claim 22, Howe in view of Morin does not expressly set forth the fan has a fan pressure ratio between 1.20 and 1.50 across the fan blade alone at a cruise design point.
Wilfert teaches an analogous fan (Fig 4) has a fan pressure ratio of 1.20 and 1.50 across the fan blade alone at a cruise design point (Fig 4).
Wilfert further teaches the general principle of geared configuration is to further increase bypass ratio over current designs in order to improve propulsive efficiency and hence thrust specific fuel consumption, and decrease noise and weight at the same time. This is achieved by reducing Fan speed and pressure ratio for high bypass ratio Fans, and increasing LPC and LPT speeds and thus keeping efficiencies high and stage and airfoil (A/F) count low.-- (page 1, Introduction). 
Accordingly, Wilfert recognizes that fan pressure ratio of a gas turbine engine as a result-effective variable that is chosen in combination with other engine parameters in order to achieve desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to include a fan pressure ratio of 1.20 to 1.50, as disclosed by Wilfert, for the purpose of achieving desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
Regarding claim 23, Howe teaches the high pressure turbine is a two-stage turbine (Table 6.1-I).
Regarding claim 24, Wilfert teaches the pressure ratio of the fan is less than 1.45 across the fan blade alone at the cruise design point (Fig 4).
Regarding claim 25, Howe in view of Morin does not expressly set forth the dimensional relationship of L/D is between 0.30 and 0.40.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the L/D ratio of the engine as taught by the proposed combination because the L/D ratio was recognized as a result-effective variable for achieving a particular level of acoustic performance and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the L/D ratio to achieve the desired level of acoustic performance.
Regarding claim 26, Morin teaches the turbine section includes a mid-turbine frame (57) between the high pressure turbine and the low pressure turbine, and the mid- turbine frame supports bearing systems (38) in the turbine section.
Regarding claim 27, Morin teaches the mid-turbine frame includes a plurality of vanes (59) in a core airflow path defined by the turbine section (Fig).
Regarding claim 28, Morin teaches the plurality of vanes are inlet guide vanes (Fig) that set airflow entering the low pressure turbine during operation.
Claims 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe in view of Morin in view of Wilfert in view of Stockman and in further view of Dudley.
Regarding claim 29, the proposed combination does not explicitly set forth the second reference plane is oriented at an oblique angle relative to the engine central longitudinal axis.
Stockman teaches a gas turbine engine comprising an inlet plane (36r) that is oriented at an angle (D) relative to the engine axis, which minimizes drag of the inlet during cruise (Col 4, lines 13-17).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the proposed combination with the teachings of Stockman to minimize drag of the inlet during cruise.
Regarding claim 30, the proposed combination does not explicitly set forth the oblique angle is approximately 5 degrees.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Stockman teaches a gas turbine engine comprising an inlet plane (36r) that is oriented at an angle (D) relative to the engine axis, which minimizes drag of the inlet during cruise (Col 4, lines 13-17).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the angle taught by the proposed combination because the angle was recognized as a result-effective variable to achieve a particular level of drag, and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the angle to achieve the desired level of drag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON FOUNTAIN/           Examiner, Art Unit 3745    

/DAVID HAMAOUI/           Primary Examiner, Art Unit 3747